DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CN 204169391 in view of CN 106667092.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and internal memory within a system (9) for storing and transmitting data.  Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves. The movement of the rear or front legs in regards to the other of the rear and front legs allows the seat to pivot about a fulcrum (i.e., either the leading or rear edge).  Regarding claim 8, a display (the entire chair 1) presents an indication of the chair orientation.   CN’391 shows all of the teachings of the claimed invention except the use of a leg extension sensor measuring displacement of the legs relative to the seat.  CN’092 shows the use of a leg extension sensor measuring height of the seat (and inherently the displacement of the legs relative to the seat).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of CN’391 with the teachings, as taught by CN’092 in order to automatically adjust the seat to a user’s settings.  
Claim(s) 1, 3-5 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stechmann (2,722,970) in view of CN 204169391 and CN 106667092.  Stechmann shows the use of a stackable chair seat with a plurality of legs wherein each leg is independently extendable with regards to another leg.  The legs slope vertically from the seat which allows it to inherently fit laterally around the seat of an identical chair.  Stechmann shows the use of an actuator to control movement of the legs but fails to show the use of an actuator and internal memory with a system and a leg extension sensor for measuring displacement of the legs.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and at least one sensor (8) for determining extension of the legs and internal memory within a system (9) for storing and transmitting data.   Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves.  The movement of the rear or front legs in regards to the other of the rear and front legs allows the seat to pivot about a fulcrum (i.e., either the leading or rear edge).  Regarding claim 8, a display (the entire chair of Stechmann) presents an indication of the chair orientation.   CN’092 shows the use of a leg extension sensor measuring height of the seat (and inherently the displacement of the legs relative to the seat).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of Stechmann with the teachings of CN ‘391 and CN ’092, in order to allow for a more discrete adjustment of the chair to fit an occupant’s comfort while providing more stability.   
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’391 in view of CN ‘092 as applied to claim 1 above, and further in view of JP 2017-22309.  CN’391 in view of CN ‘092 shows all of the teachings of the claimed invention except the use of round feet and at least one user interface device to activate the at least one actuator and a controller.    JP 2017-22309 shows the use of shows the use of a stackable chair (6) that has independently extendable legs (63) having round (flat feet), with at least one actuator (5) to control movement thereof and at least one sensor (the ROM) for determining extension of the legs and internal memory (RAM) within a system (9) for storing and transmitting data.  The movement of the rear legs in regards to the front legs allows the seat to pivot about a fulcrum (the leading edge as described in para [0031])).  Regarding claims 6-7, JP’309 has disclosed a user interface (see para [0030]) and a controller (8) that receives input signals indicative of a user-selected orientation (up or down).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of CN ‘391 in view of CN ‘092 with the teachings of JP ‘309 in order to allow for more user-selected orientation and controls.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’391 in view of CN’092.  CN’391 in view of CN ‘092 shows all of the teachings of the claimed invention and consequently the method steps as recited would have been incorporated within the use of the invention as taught by CN’391 in view of CN’092.

Response to Arguments
In response to applicant's argument that “there is no rationale to start from CN’391 or CN ‘092 to reach the inventive concept of claim 1”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the above rejection the examiner is of the opinion that it would have been suggested to one of ordinary skill in the art that using the (infrared) sensor of CN’092 for measuring a height of the seat (and inherently the displacement of the legs relative to the seat) would allow for the automatic adjustment of the seat CN’391, to a user’s specific settings.  
In response to applicant's arguments against the references of Stechmann, CN’391 and CN’092, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
September 10, 2022